Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
*Note the examiner realized an error with respect to the dependency of claim 3 in the previous detailed action.  Therefore, the following detailed action replaces the previous Examiner’s detailed action. 
Applicant inadvertently forgot to underline the currently amended claims filed on 7/13/2021.  In order to provide more clarification and to further prosecution, the examiner has duplicated the claims with the corrected underlined amended language.

Listing of Duplicated Amended Claims:
1. (Currently Amended)  A process for printing on to a 3-dimensional article, the process comprising the steps of: 
(i) 	printing an image on to a first side of a stretchable carrier membrane having a first side and a second side; 
(ii) 	mounting the 
(iii) 	placing a 3-dimensional article to be printed on to a generally flat platen positioned generally parallel to the said plane within the article receiving chamber; 
comprising: 
(a) 	ly moving ing the article into intimate contact with the membrane through the 
(b) 	applying a source of vacuum 
(c) 	applying heat 
whereby the membrane is thermo- and vacuum- wrapped at least partially about the article with the membrane in intimate contact with surface details of the article; and 
(v)	a dye-diffusion step in which infra-red radiation is applied to the article with the membrane wrapped therearound using at least two, and preferably a plurality in excess of two, of infra-red sources to heat the membrane and underlying surface of the article over substantially a half- spherical solid angle uniformly to a temperature in excess of the first temperature and for a time sufficient to cause the printed image to diffuse into the surface of the article but insufficient to damage the article;
wherein the thermos-and vacuum-forming step (iv) further comprises:
(aa) pausing or slowing the movement of the platen before the article has passed
through the said plane when the article is around 0.2 mm to 1 cm from the membrane,
(bb) drawing the membrane to register with the article by application of a partial
vacuum on the first side of the membrane to draw the membrane, and

(cc) then resuming the movement of the platen to pass the article through the said plane, while maintaining the partial vacuum.

2. (Cancelled)  

3. (Currently Amended) 	A process according to Claim 1, wherein the thermo- and vacuum-forming step (iv) further comprises: 
(dd) creating a stronger vacuum than said partial vacuum once the article is on the heating chamber side of the said plane.  

4. (Currently Amended)	 A process according to Claim 3, wherein the thermo- and vacuum-forming step further comprises: 
(ee) 	maintaining the stronger vacuum for a predetermined period of time while the article is on the heating chamber side of the said plane, and  
(ff)	then reducing the vacuum to a lower predetermined strength.  

5. (Previously Presented) A process according to Claim 1, wherein the heat in the apparatus is controlled by altering the intensity and/or the position of the/each heat source, in response to information from a heat sensor.  

and/or fan(s), in response to information from a heat sensor.  
7. (Previously Presented) A process according to Claim 1, wherein the membrane has a coating on said first side adhered to the remainder of the membrane, the coating being selected to receive said image in said printing step.  

8. (Previously Presented) A process according to Claim 1, wherein the surface proper of the 3-dimensional article to be printed is incapable of receiving the printed image, and wherein an additional preliminary step is performed to coat the article with a coating which adheres to said surface proper, the said coating of said preliminary step being capable of accepting the printed image by diffusion into the material of the said coating in said dye-diffusion step.  

9. (Currently Amended) An apparatus for printing on to a 3-dimensional article; the apparatus comprising: 
a heating chamber, 
an article receiving chamber, and 
a frame adapted to mount a stretchable carrier membrane having a first side and a second side in a plane separating the heating chamber from the article receiving chamber, the membrane having an image printed on to its first side; 
a generally flat platen positioned generally parallel to the said plane within the article receiving chamber; 

a source of vacuum associated with the article receiving chamber and adapted to apply a vacuum to the membrane held in the frame from the side of the article receiving chamber;
 a first source of heat in the heating chamber adapted to apply heat to the membrane held in the frame at a first temperature sufficient to soften the membrane, whereby, in concert with said vacuum source, to thermo- and vacuum- wrap the membrane at least partially about the said article with the membrane in intimate contact with surface details of the article; and
 a second source of heat in the form of infra-red radiation, which second source of heat may be the same as the first source of heat, the said second source of heat comprising at least two, and preferably a plurality in excess of two, of infra-red sources adapted to apply infra-red radiation to the said article with the membrane wrapped therearound, the second source of heat being adjustable both in position and in heating to allow it to heat the membrane and underlying surface of the article over substantially a half-spherical solid angle uniformly to a temperature in excess of the first temperature and for a time sufficient to cause the image to diffuse in liquid form into the surface of the article but insufficient to damage the article:
wherein the mechanism is constructed and arranged to cause said relative movement in two stages, namely a first stage which ends before the article has passed through said plane when the article is around 0.2mm to 1cm from the membrane, and a second stage which commences when the membrane has been drawn into register with the article by a partial vacuum created by said source of vacuum on the first side of the membrane and ends when the article has passed through said plane.

10. (Original) An apparatus according to Claim 9, wherein the apparatus further comprises baffle(s), and/or reflector(s) and/or fan(s) to direct heat within the apparatus.  

11. (Previously Presented) An apparatus according to Claim 9, wherein the apparatus further comprises at least one heat sensor, and the intensity and/or the position of the or each source of heat is controllable in response to feedback from the or each heat sensor.  

12. (Original) An apparatus according to Claim 10, wherein the apparatus further comprises at least one heat sensor, and the intensity of the fan(s) And/or the position of the baffle(s), and/or reflector(s) and/or fan(s) is(are) controllable in response to feedback from the or each heat sensor.  

13. (Cancelled) 
14. (Currently Amended) 	A

15. (Previously Presented) An apparatus according to Claim 9, wherein the generally flat platen has a nest for the article thereon.  
16. (Currently Amended) 	A process according to Claim 1, wherein a wavelength or range of wavelengths of the infra-red radiation is tailored to the membrane used.  

17. (Currently Amended)	 A process according to Claim 8, wherein whereas the surface proper of the 3-dimensional article does not.  

18. (Currently Amended)	 A process according to Claim 8, wherein a wavelength or range of wavelengths of infra-red radiation used.   

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a process printing on a 3-dimensional article in combination with all the process steps and in particularly wherein the thermo- and vacuum-forming step pausing or slowing the movement of the platen before the article has passed through the said plane when the article is around 0.2 mm to 1 cm from the membrane, drawing the membrane to register with the article by application of a partial vacuum on the first side of the membrane to 
With respect to claim 9, the prior art does not teach or render obvious an apparatus in combination with all the structure as recited and in particularly wherein the mechanism is constructed and arranged to cause said relative movement in two stages, namely a first stage which ends before the article has passed through said plane when the article is around 0.2mm to 1cm from the membrane, and a second stage which commences when the membrane has been drawn into register with the article by a partial vacuum created by said source of vacuum on the first side of the membrane and ends when the article has passed through said plane.

Conclusion
Howell (US 2010/0220169) teaches a membrane is first softened by heating, and the platen is raised from a starting point in FIG. 4 to pass through the original plane of the membrane to its finishing point in FIG. 5. There are no gaps between the membrane and the article at the end of relative movement. Additionally, the membrane is loosely draped and after the draping and after article has passed through the plane the vacuum is applied Paragraphs 0050-0051.  The invention recites the vacuum is applied as the article is moved through the plane.  Howell teaches the vacuum steps follows after the article has reached a final position which is after the loose draping of the film around the article.  Therefore Howell does not teach the method of the thermo- and vacuum-forming step pausing or slowing the movement of the platen before the article has passed through the said plane when the article is around 0.2 mm to 1 cm from the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853